Citation Nr: 0023337	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-02 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of overpayment of death 
pension benefits in the amount of $13,590.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel



INTRODUCTION

The veteran had active service from August 1947 to January 
1963.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision of the St. 
Paul, Minnesota, Department of Veterans Affairs (VA) Debt 
Management Center Committee on Waivers and Compromises.  The 
claims file was subsequently transferred to the St. 
Petersburg, Florida, VA Regional Office (RO), and the St. 
Petersburg, Florida, VA RO developed this case on appeal.


REMAND

On a March 1996 VA Form 9, the appellant requested a Travel 
Board hearing.  Instead, she was scheduled in October 1996 
for a hearing before a local hearing officer, which she 
canceled.  

In February 1998, the Board remanded this claim to (1) 
determine whether the appellant still wanted a hearing, and 
(2) obtain additional documents regarding whether her request 
for a waiver was timely filed.

In May 1998, the St. Petersburg, Florida, VA RO wrote to the 
appellant and asked her what type of hearing, if any, she 
wanted.  In an undated memorandum, it was noted that the 
claim was remanded solely to determine whether the appellant 
wanted a Travel Board hearing.  On October 4, 1999, the 
Atlanta, Georgia, VA RO scheduled the appellant for a Travel 
Board hearing.  On October 11, 1999, the appellant withdrew 
her request for a Board hearing.  Therefore, no further 
development with regard to a hearing is necessary.

However, in the February 1998 remand, it was specifically 
stated in action paragraph one that, if the appellant did not 
want, or actually have, a Travel Board hearing, then the 
development requested in the subsequent action paragraphs 
should be undertaken.  Specifically, the RO was supposed to 
obtain additional documents regarding whether her request for 
a waiver was timely filed.  This development was not 
undertaken.  As there was a lack of compliance with the 
directives of the February 1998 remand, the case must be 
remanded again.  See Stegall v. West, 11 Vet. App. 268 
(1998).   

Under applicable criteria, a request for a waiver of 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requester's actual receipt of the notice of indebtedness. 
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(1999).

In light of the above, this case is REMANDED to the regional 
office for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should attempt to obtain the 
following: (a) the March 9, 1994, letter 
from the RO to the appellant; (b) the 
October 21, 1994, "demand letter" that 
notified the appellant of the overpayment 
and advised her that she had 180 days 
from the day of the letter to request a 
waiver of indebtedness; (c) the 
appellant's request for waiver that was 
received on September 5, 1995; and (d) 
the appellant's December 1996 financial 
status report.  All other documents or 
files related to the issue of entitlement 
to waiver of recovery of overpayment of 
death pension benefits should be obtained 
and associated with the claims file.

3.  The case should then be reviewed to 
determine whether the appellant filed a 
timely request for a waiver of 
indebtedness.  If it is concluded that 
the appellant did file such a request in 
a timely manner, the RO should determine 
whether she is entitled to a waiver of 
recovery of his overpayment indebtedness 
with consideration of 38 C.F.R. §§ 1.962, 
1.963, and 1.965.  If a wavier is still 
precluded, the appellant and her 
representative should be issued a 
supplemental statement of the case, 
containing all applicable laws and 
regulations not previously included, and 
given the opportunity to respond thereto.  
No action is required of the appellant 
until she receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


